DETAILED ACTION
	This is a Notice of Allowance for U.S. App. 17/263,277. Receipt of the amendments and arguments filed on 07/19/2022 is acknowledged.
Claims 18, 20, 22-31, and 33-37 are pending.
Claims 1-17, 19, 21, and 32 are cancelled.
Claims 18, 20, 22-31, and 33-37 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Madsen on 08/31/2022.
The application has been amended as follows: 

	Amend line 9 of claim 18 to define --with the at least one metal plate--;

	Amend line 10 of claim 18 to define --with the at least one metal plate--;

Amend line 12 of claim 18 to define --wherein the concrete slab comprises--;

Amend line 15 of claim 18 to define --with the at least one metal plate--;
Amend line 3 of claim 25 to define --to the at least one metal plate--;

Amend line 3 of claim 26 to define --to the at least one metal plate--;

	Amend line 9 of claim 31 to define --by means of said primary beams--;

	Amend lines 11-12 of claim 31 to define --and attaching said secondary beams to ends--;

	Amend lines 13-14 of claim 31 to define --contact with [[the]] at least one metal plate with connecting members and that the connecting members--;

	Amend line 25 of claim 31 to define --with the at least one metal plate--;

	Amend lines 6-9 of claim 34 to define --concrete connecting strip; and

	the method further comprises a step h) subsequent to step g) which comprises [[the]] insertion--.

	Allowable Subject Matter
Claims 18, 20, 22-31, and 33-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record do not disclose nor render obvious the self-supporting structure comprising, among other features, first concrete slabs with reservation holes formed in the thickness of the slab and arranged regularly along the first direction such that the reservation holes are closed and it would be impermissible hindsight to modify the prior art of record to meet each and every feature of the claimed invention as presently defined.
Rahimzdeh (U.S. Publication 2016/0130798) discloses a self supporting structure comprising of concrete slabs #16 which can comprise of reservation holes #60 that can be closed using plates #64 to prevent concrete from entering the holes. However, Rahimzdeh does not disclose a wooden structure as defined or at least one metal plate with connecting members as defined and it would be impermissible hindsight to modify Rahimzdeh to meet each and every feature as presently defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635